EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
 	The rejection of claim 2-8 set forth in the Office Action from 06/10/2021 is withdrawn in respond to Remark/Amendments from 09/10/2021.
	The objection to the Specification set forth in the Office Action from 06/10/2021 is withdrawn in respond to Remark/Amendments from 09/10/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record- US 20150099193  US 20180013143 US 20100015514  WO2019018999, CN107244663, KR192046 (Abstract)-fail to teach or suggest the following limitations:” a lithium difluorophosphate crystal (LiPO2F2) is synthesized using a reactant including a compound represented by the following Chemical Formula 1” and “solution containing a reaction product is obtained by subjecting a liquid mixture of lithium hexafluorophosphate, the reactant, and a solvent to a synthesis reaction for 10 to 20 hours under an inert gas at a temperature of 45 to 80 °C” in combination with remaining limitations of claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Claims
Claims 2-8 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alexander Usyatinsky/Primary Examiner, Art Unit 1727